TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00632-CV


Rodolfo Cipriano Gomez, Appellant

v.

Glen R. Peterson, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2007-0223C, HONORABLE RONALD G. CARR, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed his notice of appeal on November 6, 2007, and the clerk's record was
filed on December 7.  Because appellant had not requested a reporter's record, we sent appellant
notice that he had until February 29, 2008, to either pay or make arrangements to pay for the record
or file a motion to extend time to file his brief.  On March 10, having received no response from
appellant, we sent him notice that unless his brief was received by March 20, we would dismiss his
appeal.  To date, appellant has not responded to our communications.  We therefore dismiss the
appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   May 20, 2008